DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are subject to examination and rejected.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Almadi (US PGPub 2012/0084400) in view of Wang (US Patent 6,062,343).

Regarding claims 1, 5 and 6, Almadi teaches a terminal device that is connected via a cable to a port of a switching device and performs data communication with a master device (Almadi, see abstract and paragraph 0004, , the terminal device comprising:
a plurality of controllers configured to control, in accordance with a control command transmitted from the master device, a plurality of devices to be controlled (Almadi, see paragraph 0044 and 0045, An embodiment of an integrated node 100 can be shown, as illustrated in FIGS. 1A-1B, having a central processing unit 105 and a memory 160 to allow a remote host 110 to interface with a plurality of remote subsystems 120. The integrated node 100 also supports a local programming interface over a computer, such as through computer terminal having one or more input devices and one or more display devices that are accessible to a human user (not pictured) or, for example, by using the remote host computer 110); and
a data transmitter configured to transmit the integrated data to the switching device (Almandi, see paragraph 0052, the protocol translator or translation server 102 also includes standards-based functionality for consistent access to field data at the remote subsystems according to any of the protocols utilized by the subsystems, including, for example, the functionality of an OPC (OLE for Process 

Almandi teaches the above yet fails to teach to integrate data, transmitted from the plurality of respective controllers, in a transmission format for transmitting data to the master device.
Then Wang teaches to integrate data, transmitted from the plurality of respective controllers, in a transmission format for transmitting data to the master device (Wang, see column 2 lines 44-56, an apparatus for controlling data transmitting/receiving of the group management system of an elevator, comprising a plurality of cages, a group management controller for managing and controlling the operations of the plurality of cages, a plurality of hall controllers for controlling buttons and lamps of each hall, and a hall data integrating unit for integrating data outputted from the hall controllers for a predetermined cycle, then transmitting the integrated data to the group management controller and the plurality of cages through a main network, integrating data outputted from the group management controller and the plurality of cages for a predetermined cycle, and then transmitting the integrated data to the hall controllers through a sub network).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Almandi with Apparatus for controlling data transmitting/receiving of group management system of elevator and method using the same of Wang, because doing so would make Almandi more efficient in improving for controlling data transmitting/receiving of the group management system by integrating 

Regarding claim 2, Almandi in view of Wang teaches wherein the data transmitter arranges the data, transmitted from the respective controllers, at positions not overlapping with each other in the transmission format (Wang, see column 6 lines 40-46, FIGS. 10A and 10B are diagrams illustrating the structure of integrated data units, FIG. 10A illustrating an integrated data unit representing data received from plural hall controllers having similar attributes such as the data shown in FIG. 10, and FIG. 10B illustrating an integrated data unit representing data based on data for managing and controlling the plural elevator cages).

Regarding claim 3, Almandi in view of Wang teaches wherein the data, transmitted from the plurality of respective controllers, include state data representing respective states of the plurality of controllers (Wang, see column 6 lines 40-46, FIGS. 10A and 10B are diagrams illustrating the structure of integrated data units, FIG. 10A illustrating an integrated data unit representing data received from plural hall controllers having similar attributes such as the data shown in FIG. 10, and FIG. 10B illustrating an integrated data unit representing data based on data for managing and controlling the plural elevator cages), and
wherein the data transmitter transmits, to the switching device, a result of logical disjunction of the state data transmitted from the plurality of respective controllers 

Regarding claim 4, Almandi in view of Wang teaches wherein the data, transmitted from the plurality of respective controllers, include state data representing respective states of the plurality of controllers (Wang, see column 6 lines 40-46, FIGS. 10A and 10B are diagrams illustrating the structure of integrated data units, FIG. 10A illustrating an integrated data unit representing data received from plural hall controllers having similar attributes such as the data shown in FIG. 10, and FIG. 10B illustrating an integrated data unit representing data based on data for managing and controlling the plural elevator cages), and
wherein the data transmitter transmits, to the switching device, a result of logical conjunction of the state data transmitted from the plurality of respective controllers (Wang, see column 5 lines 1-5, the data which are outputted from the group management controller 1 or the cages 2A-2K and stored in the main receiving table 34A are integrated in a predetermined format and then transmitted to the hall controllers 4A-4N and 5A-5N through the sub network NETs (SB4,SB5)).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/MENG VANG/Primary Examiner, Art Unit 2457